Exhibit 10.6

 

Duplicate Copy Summary (see Salomon Smith Barney (SSB) web site for electronic
original)

 

Certificate Summary:

 

Name:  Harry Debes

Grant Date (mm/dd/yyyy):  06/02/2005

Grant Number:  (to be assigned by SSB)

Grant Type:  NQ

Shares Granted:  2,500,000

Grant Price $5.95 (closing price on June 1, 2005)

Expiration Date:  June 1, 2015

Vesting:  20% commencing June 2, 2006 and thereafter 5% at the end of each
fiscal quarter commencing with the quarter ending August 31, 2006, subject to
acceleration upon certain events described below

 

STOCK OPTION AGREEMENT

 

LAWSON SOFTWARE, INC.


1996 STOCK INCENTIVE PLAN

 

1.             Option Grant and Option Exercise Price.  Pursuant to the Lawson
Software, Inc. 1996 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a
Delaware corporation (the “Company”) grants to the participant (“Participant”)
whose name is specified on the Certificate of Stock Option Grant on the Salomon
Smith Barney website at www.benefitaccess.com (the “Certificate”), an option to
purchase shares of common stock (“Common Stock”) of the Company as follows:

 

The Company grants to Participant an option (the “Option” or “Stock Option”) to
purchase the number of full shares of Common Stock shown on the Certificate (the
“Shares”) at an exercise and purchase price in United States dollars (the “Grant
Price”) per Option Share equal to the Grant Price listed on the Certificate
(which is the closing price for the Common Stock on Nasdaq (symbol:  LWSN) on
the Grant Date), subject to the terms and conditions set forth in the Plan, this
Stock Option Agreement (“Agreement”) and the Certificate.  The Grant Date of
this Stock Option is stated on the Certificate.  The Option will be in effect
commencing on the Grant Date and terminating on the Grant Expiration Date listed
on the Certificate or such earlier date and time described in this Agreement
(the “Option Period”).  This Option is an “Incentive Stock Option (ISO)” or a
“Nonqualified Stock Option (NQ),” as identified on the Certificate under “Type
of Stock Option.”

 

2.             Option Subject to Plan; Definitions.  This Stock Option and its
exercise are subject to the terms and conditions of the Plan, and the terms of
the Plan shall control to the extent not otherwise inconsistent with the
provisions of this Agreement.  This Stock Option is subject to any

 

1

--------------------------------------------------------------------------------


 

rules promulgated pursuant to the Plan by the Board of Directors of the Company
or the Committee.  The capitalized terms not otherwise defined in this Agreement
have the same meanings assigned to them in the Plan.

 

2.1           The term “Cause” means Termination of Participant’s Service
initiated by the Company or its Subsidiaries because of:  (1) if Participant has
entered into any written and executed contract(s) with the Company or its
Subsidiaries, any material breach by Participant of such contract that has a
material adverse effect on the Company or any Subsidiary (as reasonably
determined by the Company) and which is not or cannot reasonably be cured within
10 days after written notice from the Company to Participant; (2) any material
violation by Participant of the Company’s or a Subsidiary’s policies, rules or
regulations that has a material adverse effect on the Company or any Subsidiary
(as reasonably determined by the Company) and which is not or cannot be cured
within 10 days after written notice from the Company to Participant; (3)
commission of any act of fraud, embezzlement or dishonesty by Participant that
is materially injurious to the Company or any Subsidiary (as reasonably
determined by the Company); (4) any other intentional misconduct by Participant
adversely affecting the business or affairs of the Company or any Subsidiary in
any material manner (as reasonably determined by the Company); or (5)
intentional or willful failure of Participant to perform Participant’s
responsibilities under any then current employment agreement between Participant
and Company, other than as a result of permitted leave of absence, vacation,
injury or illness.

 

2.2           The term “Change of Control Transaction” means (1) the closing of
a tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Company, (2) the Company shall have entered
into a definitive agreement with respect to a tender offer, exchange offer or
merger, consolidation or other business combination with another corporation and
as a result of such tender offer, exchange offer, merger, consolidation or
combination 50% or fewer of the outstanding voting securities of the surviving
or resulting corporation are owned in the aggregate by the former stockholders
of the Company, other than affiliates (within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of any party to such
merger or consolidation, as the same shall have existed immediately prior to
such merger or consolidation, (3) the Company shall have entered into a
definitive agreement to sell substantially all of its assets to another
corporation which is not a direct or indirect wholly owned Subsidiary of the
Company, (4) a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date of this Agreement) of the Exchange Act, shall
acquire 50% or more of the outstanding voting securities of the Company (whether
directly, indirectly, beneficially or of record) (for purposes hereof, ownership
of voting securities shall take into account and shall include ownership as
determined by applying the provisions of Rule 13d-3(d)(1)(i) as in effect on the
date of this Agreement) pursuant to the Exchange Act, (5) approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company, or (6) individuals who constitute the Company’s Board of Directors on
the date of this Agreement (the “Incumbent Board”) cease for any reason to
constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date of this Agreement whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
50% of the directors comprising the Incumbent Board shall be, for purposes of
this clause (6), considered as though such person were a member of the Incumbent
Board.  The definition of a “Change in Control” in the 1996 Stock Incentive Plan
shall not apply to

 

2

--------------------------------------------------------------------------------


 

this Stock Option.

 

2.3           The term “Disability” means Participant’s permanent disability as
defined under any long term disability plan of the Company, or in the absence of
such plan, the inability of Participant, due to illness or injury, to
substantially perform Participant’s duties (after taking into account any
reasonable accommodation required by the Americans with Disabilities Act) for a
period of at least 180 consecutive days.  Termination of Participant’s Service
because of a permanent disability as defined under any retirement plan of the
Company or its Subsidiaries.  The determination of a Disability shall be based
on competent medical opinion.

 

2.4           The term “Fair Market Value” has the meaning described in Section
6 of the Plan.

 

2.5           The term “Good Reason” means:  (1) Company effects a material
diminution of Participant’s duties or reporting responsibilities or a diminution
of Participant’s title of Chief Executive Officer of the Company; (2) the
failure by Company, or its successor, if any, to pay compensation or provide
benefits or perquisites to Participant as and when required; or (3) any material
breach by Company of any Employment Agreement between the Company and
Participant.

 

2.6           “Lawson/Intentia Transaction” means the business combination
announced on or about June 2, 2005, under which the Company (or an affiliate of
the Company) has offered to purchase all of the capital stock of Intentia
International AB.

 

2.7           The term “Retirement” means Termination of Participant’s Service
(1) at or after age 55 provided Participant has been employed by the Company or
its Subsidiaries for at least ten years or (2) at or after age 62.

 

2.8           The term “Subsidiary” or “Subsidiaries” means any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power only by reason of
the occurrence of a contingency) is at the time owned by the Company and/or one
(1) or more Subsidiaries.

 

2.9           The term “Termination of Participant’s Service” means the last day
of Participant’s regular full time or part time employment with the Company and
its Subsidiaries.

 

3.             Vesting and Acceleration of Vesting.  Except as specifically
provided in this Agreement and the Plan, this Stock Option will vest and first
become exercisable on the respective vesting dates specified in the Certificate,
but only if Participant has at all times been a regular full time or part time
employee of the Company or any Subsidiary from the Grant Date to the applicable
vesting date.  Vested Option Shares may be exercised and purchased during the
Option Period, until termination under Section 4 below.  No vesting of the
Option shall occur after Termination of Participant’s Service, except only to
the extent described in Sections 3.1, 3.2 or 3.3 below.

 

3.1           One Year Acceleration of Vesting.  The vesting of the Option
Shares shall be accelerated by one year upon any of the following events:  (1)
Termination of Participant’s Service because of Participant’s death, Disability
or Retirement, (2) Termination of Participant’s Service by the Company, other
than for Cause and not within one year after a Change of Control Transaction or
(3) Termination of Participant’s

 

3

--------------------------------------------------------------------------------


 

Service by Participant for Good Reason and not within one year after a Change of
Control Transaction (and not because of the failure of the Lawson/Intentia
Transaction to close).

 

3.2           50% Acceleration of Vesting.  One-half (50%) of the Option Shares
that are not then vested, but are scheduled to vest before the remainder of the
Option Shares, shall automatically vest upon either of the following events: 
(1) Termination of Participant’s Service by the Company, other than for Cause
and within one year after a Change of Control Transaction or (2) Termination of
Participant’s Service by Participant for Good Reason and within one year after a
Change of Control Transaction (and not because of the failure of the
Lawson/Intentia Transaction to close).

 

3.3           Leave of Absence.  The Company’s leave of absence procedure
concerning stock options, that is in effect as of the date of this Agreement,
will also govern the vesting of the Option during a Company approved leave of
absence.

 

4.             Termination and Forfeiture.  The Stock Option, whether or not
vested, automatically expires at 5:00 p.m. United States Central Time on the
Grant Expiration Date, unless terminated on an earlier date as described in this
Agreement or the Plan.  No vesting of the Stock Option shall occur after the
date of Termination of Participant’s Service and all such unvested Option Shares
will be forfeited as of 5:01 p.m. United States Central on the date of
Termination of Participant’s Service.  The unexercised portion of the Stock
Option that is vested will automatically terminate and be forfeited at the first
of the following to occur:

 

(1)           5:00 p.m. United States Central Time on the date of Termination of
Participant’s Service initiated by the Company or any Subsidiary for Cause;

(2)           5:00 p.m. United States Central Time on the date that is six
months after Termination of Participant’s Service for any reason or no reason,
or by the Company other than for Cause;

(3)           5:00 p.m. United States Central Time on the date that is six
months after the date of Termination of Participant’s Service due to death,
Disability or Retirement; or

(4)           5:00 p.m. United States Central Time on the Grant Expiration Date.

 

5.             No Fractional Shares.  This Stock Option may be exercised only in
whole Shares and not fractional Shares.  Any fraction of a Share that would
otherwise vest on any vesting date will be rounded down to the nearest whole
Share.

 

6.             Manner of Exercise.  Before the end of the Option Period, this
Stock Option may be exercised only by Participant (or by Participant’s guardian
or legal representative, or by Participant’s estate (if Participant is
deceased)) up to the extent then vested and exercisable by delivering to the
Company’s stock option administrator an irrevocable notice of exercise in the
form required by the Company.  The notice of exercise shall state the number of
Shares for which the Option is being exercised and shall be accompanied by
payment in full of the Grant Price for those Shares (under Section 7 below) and
applicable tax withholdings (under Section 10 below).

 

7.             Payment of Grant Price.  Participant may pay the Grant Price by
wire transfer or check (bank check, certified check or personal check) or by
delivering to the Company for cancellation, in accordance with the rules of the
Committee, shares of Common Stock which have a Fair

 

4

--------------------------------------------------------------------------------


 

Market Value in United States dollars equal to the Grant Price and which either
(i) were purchased on a national stock exchange or on the NASDAQ NMS system or
(ii) have been issued and outstanding more than six months.  The Grant Price is
payable in United States dollars.  Subject to the Company’s approval,
Participant may also pay the Grant Price by having it delivered to the Company
in cash from a broker, dealer or other “creditor” as defined in Regulation T
issued by the Board of Governors of the Federal Reserve System following
delivery by the Participant to the Company of instructions in a form acceptable
to the Company regarding delivery to such broker, dealer or other creditor of
that number of shares of Common Stock with respect to which the Stock Option is
exercised.

 

8.             Delivery of Shares.  The Company will deliver to Participant the
Shares (either in certificate or electronic form as requested by Participant)
promptly after proper exercise of the Option and receipt of the Grant Price and
applicable tax withholdings.  Notwithstanding any provision in this Agreement to
the contrary, the obligation of the Company to deliver Shares is subject to the
condition that if at any time the Committee shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Shares upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the Stock Option or the issuance or
purchase of Shares thereunder, then the Stock Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
reasonably acceptable to the Committee.

 

9.             Tax Requirements for Incentive Stock Options; Disqualifying
Disposition.  This Section 9 will apply only if this Stock Option is identified
as an Incentive Stock Option or ISO on the Certificate.  If this Section 9
applies, then subject to the provisions of the Plan, this Stock Option is an
Incentive Stock Option.  To the extent the number of Shares exceeds the limit
set forth in Section 4 of the Plan, such Shares shall be deemed granted pursuant
to a Nonqualified Stock Option.  In such event, then unless otherwise indicated
by Participant in the notice of exercise pursuant to Section 6 above, upon any
exercise of this Stock Option, the number of exercised Shares that shall be
deemed to be exercised pursuant to an Incentive Stock Option shall equal the
total number of Shares so exercised multiplied by a fraction, (a) the numerator
of which is the number of unexercised Option Shares that could then be exercised
pursuant to an Incentive Stock Option and (b) the denominator of which is the
then total number of unexercised Option Shares that could then be exercised.  If
Common Stock acquired upon exercise of this Stock Option is disposed of by
Participant in a “Disqualifying Disposition,” such Participant shall notify the
Company in writing within 30 days after such disposition of the date and terms
of such disposition.  For purposes hereof, “Disqualifying Disposition” means a
disposition of Common Stock that is acquired upon the exercise of an Incentive
Stock Option prior to the expiration of either two years from the Grant Date of
such Incentive Stock Option or one year from the transfer of Shares to
Participant pursuant to the exercise of such Incentive Stock Option.  If a
Disqualifying Disposition occurs, the tax requirements described in Section 10
will apply.

 

10.           Tax Requirements and Withholdings for Nonqualified Stock Options. 
This Section 10 will apply only if this Stock Option is identified as a
Nonqualified Stock Option or NQ on the Certificate or is considered a
Nonqualified Stock Option under Section 9 above.  In order to provide the
Company and its Subsidiaries with the opportunity to claim the benefit of any
income tax deduction in any jurisdiction which may be available to it upon the
exercise of the Nonqualified Stock Option, and in order to comply with all
applicable income tax laws or regulations of any applicable country, state or
other jurisdiction, the Company and its

 

5

--------------------------------------------------------------------------------


 

Subsidiaries may take such action as it deems appropriate to ensure that, if
necessary, all applicable payroll, withholding, income, NIC or other taxes (of
any applicable country, state or other jurisdiction) are withheld or collected
from Participant.  Participant may elect to satisfy Participant’s minimum income
tax withholding obligations under such laws or regulations upon exercise of the
Option by (i) paying that amount by wire transfer or check (bank check,
certified check or personal check), (ii) having the Company or its Subsidiaries
withhold a portion of the shares of Shares otherwise to be delivered upon
exercise of such Option having a Fair Market Value in United States dollars (on
the date of exercise of Option) equal to the minimum amount of such taxes
required to be withheld on such exercise, in accordance with the rules of the
Committee, or (iii) delivering to the Company for cancellation, in accordance
with the rules of the Committee, shares of Common Stock which have a Fair Market
Value equal to such tax withholdings and which either (a) were purchased on a
national stock exchange or on the NASDAQ NMS system or (b) have been issued and
outstanding more than six months.  The Company may, at its discretion, require
Participant to pay the withholding taxes under clause (i) above in lieu of the
alternatives in clauses (ii) or (iii) above.

 

11.           Investment Representation.  Unless the Common Stock is issued to
Participant in a transaction registered under applicable federal and state
securities laws, Participant represents and warrants to the Company that all
Common Stock which may be purchased hereunder will be acquired by Participant
for investment purposes for Participant’s own account and not with any intent
for resale or distribution in violation of federal or state securities laws. 
Unless the Common Stock is issued to Participant in a transaction registered
under the applicable federal and state securities laws, all certificates issued
with respect to the Common Stock shall bear an appropriate restrictive
investment legend.

 

12.           Impact on Employment Status.  This Agreement, the Certificate and
the Plan are not an employment contract.  Nothing contained in this Agreement,
the Certificate or the Plan shall confer on Participant any right to continue in
the employ of the Company or any Subsidiary or other affiliate of the Company or
affect in any way the right of the Company or any Subsidiary or other affiliate
to terminate the employment of Participant at any time.

 

13.           Adjustments.  In the event of any stock split, stock dividend,
recapitalization or combination of shares by the Company after the Grant Date,
the number of Shares subject to the Option and the Grant Price per Share shall
be equitably adjusted in the same manner as the outstanding shares of Common
Stock, in accordance with the rules of the Committee.  The number of Option
Shares designated in the Certificate has been adjusted for all stock splits that
were effective before the Grant Date.

 

14.           Non-Transferability of Option.  This Stock Option is not
assignable or transferable by Participant except by will or by the laws of
descent and distribution.

 

15.           Consent to Internal Use of Personal Data.  Participant consents to
the Company’s and its Subsidiaries’ (and the Company’s stock option
administrator) receiving and using personal data related to Participant for
employment-related purposes only and for gathering and making required reports
to government authorities.

 

15.           No Right of Future Stock Option Grants.  Nothing contained in this
Agreement, the Certificate or the Plan shall confer on Participant any right to
receive any additional stock options in the future from the Company, Subsidiary
or any other affiliate of the Company or affect in any

 

6

--------------------------------------------------------------------------------


 

way the right of the Company, Subsidiary or any other affiliate to terminate the
granting of stock options at any time.

 

16.           Interpretation of Terms; General.  The Committee shall interpret
the terms of the Option and this Agreement, the Certificate and Plan and all
determinations shall be final and binding.  The Option and this Agreement, the
Certificate and Plan (1) are governed by the laws of the State of Minnesota, (2)
may be amended only in writing, signed by an executive officer of the Company,
and (3) supersede any other verbal or written agreements or representations
concerning the Option.

 

17.           Official Language.  The official language of the Option and this
Agreement, the Certificate and Plan is English.  Documents or notices not
originally written in English shall have no effect until they have been
translated into English, and the English translation shall then be the
prevailing form of such documents or notices.  Any notices or other documents
required to be delivered to the Company (or stock option administrator) under
this Notice, shall be translated into English, at Participant’s expense, and
provided promptly to the Company in English (to the attention of the Company’s
Corporate Secretary).  The Company may also request an untranslated copy of such
documents.

 

7

--------------------------------------------------------------------------------


 

18.           Signature and Validity.  An executive officer of the Company has
signed this Agreement electronically on behalf of the Company.   The Participant
is deemed to have signed this Agreement and agreed to all of its terms by having
electronically indicated Participant’s acceptance and agreement on the
Certificate on the Salomon Smith Barney website at www.benefitaccess.com.  If
there is any discrepancy between the number of Option Shares shown in the
Certificate and the number shown in the records of the Company’s Corporate
Secretary, the records of the Company’s Corporate Secretary shall prevail.

 

Lawson Software, Inc.

 

 

By

/s/ H. Richard Lawson

 

 

H. Richard Lawson,

 

Chairman

 

8

--------------------------------------------------------------------------------